Title: To John Adams from John M. Pintard, 20 October 1800
From: Pintard, John M.
To: Adams, John

SirNew York 20th October
On the 16th Instant I addressed a Letter to the Secretary of State, Copy of which (Marked A) I take the Liberty of enclosing herewith; and in addition to Its contents, Beg Leave to Inform you, that on an Investigation of my mercantile Affairs I find; that my actual Losses for the last four years, exceed the enormous Sum of one hundred and twenty thousand dollars as will clearly appear by the enclosed Sketch. B To recover from the conequent embarrassments my private affairs will perhaps require, more time, than I ought to be absent from Madeira; and I have thought Seriously I ought to resign that office. In which case, It would be Pleasing to me to See it filled by my cousin, Lewis Searle Pintard; who is now actualy executing the duties thereof for me. If this arangement is not perfectly agreeable to you, I hope that my misfortunes will carry Some weight in Inducing you to Continue me in office and allow my cousin to officiate for me until I can desembarrass my Affairs, and Return there myselfe. The friendship I experienced from you last winter during the Investigation of the charges that were then Brought against me, Induce me to flatter myselfe that one or other of these arangements will meet your approbation. With my Best wishes for your Health and happiness I have the Honor to Subscribe myselfe with very great Respect / Sir / your obliged / and very Humble Servant

John M Pintard